On Petition for Rehearing.
In their petition for a rehearing, counsel for the people call attention for the first time to the fact that Stanton was not asked on cross-examination whether *Page 483 
or not he had arrested the witness Hobbs and had told Hobbs that unless he would testify to what he knew of and concerning the defendant, he (Stanton) would "pin something on him" or "hang something on him." They urge that in such circumstances it was not error to sustain the objection to defendant's offer to prove by Hobbs that Stanton had placed him under arrest and had made that statement to him.
In Jaynes v. People, 44 Colo. 535, 99 P. 325, we held that one not a party cannot be discredited by proof of contradictory statements unless first himself interrogated as to the alleged contradictory statements. It is contended that the rule should be extended to cover statements that are not contradictory, but that show bias on the part of the witness. On that question the authorities are not harmonious, and we have not heretofore passed upon the question.
The rule with reference to contradictory statements is so firmly established that it would be inadvisable to change it, though it was adopted upon the assumption that if the witness were not given the opportunity on cross-examination to explain the statement, or to deny that he made it, he never would have the opportunity to do so. That assumption is without substantial foundation. The witness who is said to have made the contradictory statement may be recalled to the stand and permitted to explain such alleged statement or to deny that he made it. Wigmore says that "the rule requiring such an inquiry before proving a prior self-contradiction has been pushed so far, and applied so stiffly and arbitrarily, that on the whole it now does quite as much harm as good." 2 Wigmore on Evidence (2d Ed.) § 953. Discussing the question whether the rule should be extended to cover former statements that are not contradictory but that show bias, the same author adds: "To import it in its present shape into any subject where it does not strictly belong by precedent seems unwise." The authorities are in conflict. It has been stated that *Page 484 
in most jurisdictions the rule applied in the case of prior contradictory statements should be extended to cases involving statements that are not contradictory but that show bias. See note, 16 A.L.R. 984; 20 Ann. Cas. 224; 70 C. J., p. 995. However, we believe that the rule requiring interrogation on cross-examination before admitting evidence of contradictory statements, though firmly established, is of doubtful value at best, and that the rule should not be extended to statements that are not contradictory, but that show bias.
But even under the rule invoked by the people, the people should not, in the circumstances disclosed by the record in this case, be permitted to take advantage of it on review. When the offer of proof was made, the people did not object to it on the ground that no foundation had been laid by asking Stanton on cross-examination whether or not he had made such statement. If that objection had been made, as in fairness to the court and to the defendant it should have been, the trial court could, and no doubt would, have permitted the defendant to recall Stanton for the purpose of asking him the question, thereby avoiding the objection to the offered testimony. 28 R. C.L., p. 617.
The petition for rehearing is denied. *Page 485